DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,227,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raisanen (US Pub 2010/0270626).
Regarding claim 1, Raisanen (figs. 1-3) teaches a method for depositing a hafnium lanthanum oxide film on a substrate by a cyclical deposition process (ALD cycle, [0054]) in a reaction chamber, the method comprising:
depositing a hafnium oxide film (hafnium oxide, [0047]) on the substrate utilizing at least one deposition cycle of a first sub-cycle (sequence 200, [0041]) of the cyclical deposition process, wherein the at least one deposition cycle of the first sub-cycle comprises:
contacting the substrate with a hafnium vapor phase precursor (first precursor gas, hafnium halide, [0041]); and
contacting the substrate with a first oxidizer precursor (oxidizer, [0044]) comprising water (H2O, [0044]);
depositing a lanthanum oxide film (HfLaO, [0049]) on the substrate utilizing at least one deposition cycle of a second sub-cycle (sequence 300, [0048]) of the cyclical deposition process, wherein the at least one deposition cycle of the second sub-cycle comprises:
contacting the substrate with a lanthanum vapor phase precursor (second precursor gas, La(FAMD)3, [0048]); and
contacting the substrate with a second oxidizer precursor (oxidizer, [0051]) different from the first precursor (oxygen, [0051]).
Regarding claim 2, Raisanen teaches the method of claim 1, wherein the second oxidizer precursor comprises a member selected from the group consisting of molecular oxygen, hydrogen peroxide, ozone, an oxide of nitrogen, and an alcohol (atomic-oxygen, [0051]).
Regarding claim 3, Raisanen teaches the method of claim 1, wherein the second oxidizer precursor comprises molecular oxygen (atomic-oxygen, [0051]).
Regarding claim 6, Raisanen teaches the method of claim 1, wherein the hafnium lanthanum oxide film comprises a nanolaminate comprising alternating layers of hafnium oxide and lanthanum oxide (“Each ALD cycle forms a layer of material”, [0054]).
Regarding claim 7, Raisanen teaches the method of claim 1, wherein, prior to the depositing of the hafnium oxide film on the substrate, heating the substrate to a temperature of from 100 °C to 400 °C (process 100, 130 °C to 300 °C, [0039]).
Regarding claim 12, Raisanen teaches the method of claim 1, wherein the hafnium oxide film is deposited to a thickness of less than 3 nanometers (“a film thickness range of 0.8-1.1 Å”, [0024]), and wherein the lanthanum oxide film is deposited to a thickness of less than 3 nanometers (“a film thickness range of 0.6-0.8 Å”, [0024]).
Regarding claim 15, Raisanen teaches the method of claim 1, further comprising thermally annealing the hafnium lanthanum oxide film following depositing of the hafnium lanthanum oxide film at a temperature of less than 800 °C (“the substrate is maintained at a temperature in the range of 140 °C to 300 °C”, [0025]).
Regarding claim 16, Raisanen teaches the method of claim 15, wherein thermally annealing the hafnium lanthanum oxide film further comprises at least partially crystallizing the hafnium lanthanum oxide film (minimize crystallization, [0025]).
Regarding claim 17, Raisanen teaches the method of claim 1, wherein the hafnium lanthanum oxide film comprises a composition of lanthanum of equal to or less than 1 atomic-% with a crystallization temperature of less than approximately 600 °C (“low temperature to minimize crystallization and thereby result in amorphous deposited film” and “temperature in the range of 140 °C to 300 °C”, [0025]).
Regarding claim 18, Raisanen teaches the method of claim 1, wherein the at least partially crystallized hafnium lanthanum oxide film comprises a predominantly orthorhombic crystal structure (crystallization, [0025]).
Regarding claim 19, Raisanen teaches the method of claim 1, wherein the cyclical deposition process comprises one or more repeated super-cycles, each super-cycle including depositing the hafnium oxide film on the substrate and depositing the lanthanum oxide film on the substrate (“Each ALD cycle forms a layer of material”, [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen.
Regarding claim 10, Raisanen teaches the hafnium lanthanum oxide film has a thickness of 300 Å, [0054]), but does not teach wherein the hafnium lanthanum oxide film has a thickness of 0.5 to 20 nanometers.
The above-cited claims differ from the prior art by using various process parameters (such as a thickness of 0.5 to 20 nanometers). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 11, Raisanen teaches the hafnium lanthanum oxide film has a thickness of 300 Å, ([0054]), but does not teach wherein the hafnium lanthanum oxide film has a thickness of 1.5 to 10 nanometers.
The above-cited claims differ from the prior art by using various process parameters (such as a thickness of 1.5 to 10 nanometers). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 13, Raisanen teaches the hafnium lanthanum oxide film has a thickness of 300 Å or the film to a desired thickness ([0009] and [0054]), but does not teach wherein the hafnium lanthanum oxide film is deposited on a substrate having an aspect ratio of at least 50:1.
The above-cited claims differ from the prior art by using various process parameters (such as a aspect ratio of at least 50:1). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 14, Raisanen teaches wherein the cyclical deposition process comprises varying a ratio (“desired ratio”, [0053]) of a number of performed first sub-cycles to a number of performed second sub-cycles, and wherein the ratio of second sub-cycles performed to first sub-cycles performed per super- cycle is 1:1 ratio (1.1 sequence ratio, [0055])
The above-cited claims differ from the prior art by using various process parameters (such as  the ratio of second sub-cycles performed to first sub-cycles performed per super- cycle is less than 0.2). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Raisanen et al (US Pub 20120098107).
Raisanen teaches the lanthanum vapor phase precursor and the hafnium vapor phase precursor, but does not teach wherein one or both the lanthanum vapor phase precursor and the hafnium vapor phase precursor comprise a diketonate or a cyclopentadienyl compound.
Raisanen (‘107) teaches wherein one or both the lanthanum vapor phase precursor and the hafnium vapor phase precursor comprise a diketonate or a cyclopentadienyl compound (cyclopentadienyl compound, La(iPrCp)3, [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed lanthanum vapor phase precursor and the hafnium vapor phase precursor of Raisanen with cyclopentadienyl compound of Raisanen (‘107) because such material substitution is equivalently known for the same purpose. i.e. being used for vapor phase precursor , MPEP 2144.06 (II).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raisanen and Raisanen (‘107) as applied to claim 4 above, and further in view of Su et al (US Pub 20190164762).
Raisanen (‘107) teaches the lanthanum vapor phase precursor (La(iPrCp)3, [0064])) and the hafnium vapor phase precursor (HfCl4, [0064]), but does not teach wherein the hafnium vapor phase precursor comprises a diketonate or a cyclopentadienyl compound.
Su teaches hafnium vapor phase precursor comprise a diketonate or a cyclopentadienyl compound (HfD-04, [0092]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hafnium vapor phase precursor of Raisanen with HfD-04 of Su because such material substitution is equivalently known for the same purpose. i.e. being used for hafnium precursor, MPEP 2144.06 (II).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Luo et al (US Pat 9,543,188).
Regarding claim 8, Raisanen teaches higher concentration of hafnium in the hafnium lanthanum oxide ([0047]), but does not teach wherein the lanthanum composition uniformity in the hafnium lanthanum oxide film is less than 2 atomic-% (1-sigma).
	Luo teaches wherein the lanthanum composition uniformity in the hafnium lanthanum oxide film has a lanthanum composition of less than 10 atomic-% (lanthanum element is more than 5%, col. 3, lines 27-33).
The above-cited claims differ from the prior art by using various process parameters (such as a lanthanum composition uniformity in the hafnium lanthanum oxide film is less than 2 atomic-%). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 9, Raisanen teaches higher concentration of hafnium in the hafnium lanthanum oxide ([0047]), but does not teach wherein the hafnium lanthanum oxide film has a lanthanum composition of less than 10 atomic-%.
Luo teaches wherein the lanthanum composition uniformity in the hafnium lanthanum oxide film has a lanthanum composition of less than 10 atomic-% (lanthanum element is more than 5%, col. 3, lines 27-33).
The above-cited claims differ from the prior art by using various process parameters (such as a lanthanum composition of less than 10 atomic-%). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892